          Case 2:16-cv-00541-CB Document 212 Filed 08/23/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA



LAMBETH MAGNETIC STRUCTURES,        ) Civil Action No. 2:16-cv-00541-CB
LLC,                                )
                                    ) Judge Cathy Bissoon
                                    )
          Plaintiff,                )
                                    )
                   v.               )
                                    )
WESTERN DIGITAL CORPORATION,        )
WESTERN DIGITAL TECHNOLGIES, INC., )
WESTERN DIGITAL (FREMONT), LLC,     )
                                    )
WESTERN DIGITAL (THAILAND)          )
COMPANY LIMITED, WESTERN DIGITAL )
(MALAYSIA) SDN.BHD, and HGST, INC., )
                                    )
          Defendants.               )
                                    )

                              JOINT NOTICE OF SETTLEMENT

       On June 25, 2019, this Court entered Order Staying Cases Pending Mediation, (D.I. 210).

Plaintiff Lambeth Magnetic Structures, LLC (“Plaintiff or “LMS”) and Defendants Western

Digital Corporation, Western Digital Technologies, Inc., Western Digital (Fremont), Inc., Western

Digital (Thailand) Company Ltd., Western Digital (Malaysia) SDN. BHD, and HGST, Inc.

(together “Western Digital”) engaged in mediation on August 16, 2019 in San Francisco and

reached an agreement regarding resolution of this matter. (D.I. 211). The parties are in the process

of completing a formal settlement agreement. Once the formal settlement agreement is signed,

Plaintiff will voluntarily dismiss this action. Accordingly, the parties respectfully request that this

matter remain administratively closed pending execution of the final settlement agreement, at

which point Plaintiff will dismiss this action. The Parties anticipate that dismissal will occur

within 60 days.




                                                 -1-
         Case 2:16-cv-00541-CB Document 212 Filed 08/23/19 Page 2 of 3




Dated: August 23, 2019                       Respectfully Submitted,

 By: /s/ Denise M. De Mory                  By: /s/ Richard G. Frenkel

 John W. McIlvaine, III                     Henry M. Sneath (PA I.D. No. 40559)
 Christian D. Ehret                         Amber L. Reiner Skovdal (PA I.D. No. 315998
 THE WEBB LAW FIRM                          HOUSTON HARBAUGH, P.C.
 One Gateway Center                         Three Gateway Center
 420 Ft. Duquesne Blvd., Suite 1200         401 Liberty Avenue, 22nd Floor
 Pittsburgh, PA 15222                       Pittsburgh, PA 15222
 T: (412) 471-8815                          (412) 281-5060
 F: (412) 471-4094                          (412) 281-4499 (fax)
                                            sneathhm@hh-law.com
 jmcilvaine@webblaw.com
                                            reineral@hh-law.com
 cehret@webblaw.com
                                            Douglas E. Lumish (CA Bar No. 183863)
 Henry C. Bunsow                            Richard G. Frenkel (CA Bar No. 204133)
 Denise De Mory                             LATHAM & WATKINS LLP
 Christina M. Finn                          140 Scott Drive
 Dino Hadzibegovic                          Menlo Park, CA 94025
 Corey Johanningmeier                       (650) 328.4600
 BUNSOW DE MORY LLP                         (650) 463.2600 (fax)
 701 El Camino Real                         doug.lumish@lw.com
 Redwood City, CA 94063                     rick.frenkel@lw.com
 Telephone: (650) 351-7248
 Facsimile: (415) 426-4744                  Lauren K. Sharkey (IL Bar No. 630147)
 hbunsow@bdiplaw.com                        LATHAM & WATKINS LLP
 ddemory@bdiplaw.com                        330 North Wabash Avenue, Suite 2800
 cfinn@bdiplaw.com                          Chicago, IL 60611
 dhadzibegovic@bdiplaw.com                  (312) 876.7700
 cjohanningmeier@bdiplaw.com                (312) 933.9767 (fax)
                                            lauren.sharkey@lw.com
 Counsel for Plaintiff
 Lambeth Magnetic Structures, LLC           Allison K. Harms (CA Bar No. 299214)
                                            LATHAM & WATKINS LLP
                                            505 Montgomery Street, #2000
                                            San Francisco, CA 94111
                                            (415) 391.0600
                                            (415) 395.8095 (fax)
                                            allison.harms@lw.com

                                            Attorneys for Defendants
                                            Western Digital




                                      -2-
          Case 2:16-cv-00541-CB Document 212 Filed 08/23/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of August, 2019, I electronically filed the foregoing

JOINT NOTICE OF SETTLEMENT with the Clerk of the Court using the CM/ECF system

which sent notification to all counsel of record.

                                              BUNSOW DE MORY LLP

                                              /s/ Denise M. De Mory
                                              Denise M. De Mory




                                                -3-
